EXAMINER’S AMENDMENT
An Examiner’s Amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this Examiner’s Amendment was given in a telephone interview with Joseph Su (Registration No. 69,761) on July 29, 2022. 

The claims had been amended as following:

	1. (Currently amended) An information processing apparatus comprising:
	a display unit that performs list display of a plurality of pieces of information by dividing the plurality of pieces of information into a plurality of webpages in a case where the pieces of information corresponding to a number, which is equal to or larger than a predetermined limit, exist in a folder within a server that stores the plurality of pieces of information; [[and]]
	a control unit that performs display control of performing the list display on the display unit by adding designated information to information in a predetermined location, in a case where the designated information does not exist in a selected webpage from the plurality of webpages; and
	an acquisition unit acquires a list of the pieces of information from the folder which includes target information designated using a uniform resource locator (URL) used to designate the pieces of information in the folder,
	wherein, in a case where an original location of the designated information is located in a webpage prior to the selected webpage, the control unit performs display by adding the designated information to a head location of the selected webpage, and
	wherein, in a case where the original location of the designated information is located in a webpage after the selected webpage, the control unit performs display by adding the designated information to a last location of the selected webpage.

	2. (Cancelled) 

	3. (Currently amended) The information processing apparatus according to claim [[2]]1,
	wherein, in a case where the pieces of information are sorted in ascending order based on information names, the display control is performed such that the list display is performed by adding the designated information to the last location of the selected webpage.

	4. (Cancelled)

	5. (Cancelled) 

	6. (Previously presented) The information processing apparatus according to claim1,
	wherein, in a case where the pieces of information are not sorted in ascending order based on information names or a priority is given to a case where redirection is not performed, the display control is performed such that the list display is performed by adding the designated information to the head location of the selected webpage.

	7. (Cancelled) 

	8. (Currently amended) The information processing apparatus according to claim 1, wherein
	[[an]]the acquisition unit [[that]] acquires a list of the pieces of information corresponding to a number, which corresponds to the predetermined limit, from [[a]]the list of the pieces of information in the folder in a case where the pieces of information corresponding to the number, which is equal to or larger than the limit, exist in the folder,
	wherein the display unit performs the list display of the plurality of pieces of information by dividing the list of the pieces of information, which is acquired by the acquisition unit, into the plurality of webpages, and
	wherein the control unit performs the display control of performing the list display on the display unit by adding the designated information to the predetermined location, in a case where the designated information does not exist in the list of the pieces of information which is acquired as the selected webpage by the acquisition unit.

	9. (Cancelled) 

	10. (Currently amended) The information processing apparatus according to claim 3, wherein
	[[an]]the acquisition unit [[that]] acquires a list of the pieces of information corresponding to a number, which corresponds to the predetermined limit, from [[a]]the list of the pieces of information in the folder in a case where the pieces of information corresponding to the number, which is equal to or larger than the limit, exist in the folder,
	wherein the display unit performs the list display of the plurality of pieces of information by dividing the list of the pieces of information, which is acquired by the acquisition unit, into the plurality of webpages, and
	wherein the control unit performs the display control of performing the list display on the display unit by adding the designated information to the predetermined location, in a case where the designated information does not exist in the list of the pieces of information which is acquired as the selected webpage by the acquisition unit.

	11. (Cancelled)

	12. (Cancelled) 

	13. (Currently amended) The information processing apparatus according to claim 6, wherein
	[[an]]the acquisition unit [[that]] acquires a list of the pieces of information corresponding to a number, which corresponds to the predetermined limit, from [[a]]the list of the pieces of information in the folder in a case where the pieces of information corresponding to the number, which is equal to or larger than the limit, exist in the folder,
	wherein the display unit performs the list display of the plurality of pieces of information by dividing the list of the pieces of information, which is acquired by the acquisition unit, into the plurality of webpages, and
	wherein the control unit performs the display control of performing the list display on the display unit by adding the designated information to the predetermined location, in a case where the designated information does not exist in the list of the pieces of information which is acquired as the selected webpage by the acquisition unit.

	14. (Cancelled) 

	15. (Cancelled) 

	16. (Cancelled) 

	17. (Cancelled) 

	18. (Cancelled) 

	19. (Original) An information processing system comprising:
	the information processing apparatus according to claim 1; and
	a server that includes the folder which is capable of storing the pieces of information corresponding to the number which is equal to or larger than the limit.

	20. (Original) A non-transitory computer readable medium storing an information processing program causing a computer to function at least as 
	a display unit that performs list display of a plurality of pieces of information by dividing the plurality of pieces of information into a plurality of webpages in a case where the pieces of information corresponding to a number, which is equal to or larger than a predetermined limit, exist in a folder within a server that stores the plurality of pieces of information; [[and]]
	a control unit that performs display control of performing the list display on the display unit by adding designated information to information in a predetermined location, in a case where the designated information does not exist in a selected webpage from the plurality of webpages; and
	an acquisition unit acquires a list of the pieces of information from the folder which includes target information designated using a uniform resource locator (URL) used to designate the pieces of information in the folder,
	wherein, in a case where an original location of the designated information is located in a webpage prior to the selected webpage, the control unit performs display by adding the designated information to a head location of the selected webpage, and
	wherein, in a case where the original location of the designated information is located in a webpage after the selected webpage, the control unit performs display by adding the designated information to a last location of the selected webpage.

The following is an examiner’s statement of reasons for allowance:

	The prior arts of recorded when taken individually or in combination do not expressly teach or render obvious the limitations recited in claims 1, and 20 when taken in the context of the claims as a whole, especially the concept of a control unit that performs display control of performing the list display on the display unit by adding designated information to information in a predetermined location, in a case where the designated information does not exist in a selected webpage from the plurality of webpages; and an acquisition unit acquires a list of the pieces of information from the folder which includes target information designated using a uniform resource locator (URL) used to designate the pieces of information in the folder, wherein, in a case where an original location of the designated information is located in a webpage prior to the selected webpage, the control unit performs display by adding the designated information to a head location of the selected webpage, and wherein, in a case where the original location of the designated information is located in a webpage after the selected webpage, the control unit performs display by adding the designated information to a last location of the selected webpage.

At best the prior arts of record, specifically, Denise et al. (US 7797635 B1) teaches a display unit that performs list display of a plurality of pieces of information of a plurality of pages, a control unit that performs display control of performing the list display on the display unit by adding designated information to information in a predetermined location, in a case where the designated information does not exist in a selected page from the plurality of pages, wherein, in a case where an original location of the designated information is located in a page prior to the selected page, the control unit performs display by adding the designated information to a head location of the selected page (see Abstract, FIG. 2, Col 2 line 4-5, Col 3 line 56-Col 4 line 5). Krokiewicz et al. (US 20170108851 A1) teaches adding a data link information as newly added entries to the top or bottom of a list of a data content (see Abstract, paragraph [0027], paragraph [0039]). Duquene et al. (US 20120317468 A1) teaches adding a document reference link as an indicator to a previous or next document page (paragraph [0039], paragraph [0041]).

In addition, neither a reference uncovered that would have provided a basis of evidence for asserting a motivation, nor one of ordinary skilled in the art at the time the invention was made, knowing the teaching of the prior arts of record would have combined them to arrive at the present invention as recited in the context of independent claims 1, and 20 as a whole.

Thus, claims 1, and 20 are allowed over the prior arts of record. Dependent claims 3, 6, 8, 10, 13 and 19 are also allowable due to its dependency of independent claims 1, and 20.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QI WAN whose telephone number is (571)272-6445.  The examiner can normally be reached on Work from 7am-4:30pm Monday to Thursday, 1st Friday 7am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on (571)272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Q.W/Examiner, Art Unit 2143       

/BEAU D SPRATT/Primary Examiner, Art Unit 2143